Citation Nr: 9912233	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-00 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of medical 
expenses incurred in connection with private hospitalization 
on April 24, 1990.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with private 
hospitalization from January 2, 1995 to January 17, 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to February 
1963.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from two separate decisions of the Bay Pines, 
Florida, Department of Veterans Affairs Medical Center 
(VAMC).  By letter dated May 1990, the veteran was informed 
that the RO had denied his claim for reimbursement for 
expenses incurred during his hospital admission on April 24, 
1990, as the treatment rendered at that time was not for a 
service-connected disability.  

Pursuant to an August 1995 decision, the VAMC adjudicated the 
veteran's claim for payment of unauthorized medical expenses 
from December 30, 1994, to January 17, 1995.  It was 
determined that reimbursement of medical expenses was 
authorized from December 30, 1994, to January 1, 1995 only, 
as the veteran became stable for transfer to a VA facility as 
of that date.  


FINDINGS OF FACT

1.  The veteran has a permanent and total disability rating, 
effective June 1979, on the basis of individual 
unemployability due to his service-connected disabilities, 
which have a combined disability evaluation of 80 percent 
disabling.  

2.  On April 24, 1990, the veteran was admitted on an 
emergency basis to a private hospital, where he was treated 
for a diagnosis of cellulitis of the right foot.  

3.  The veteran has failed to comply with requests by the VA 
Medical Center (VAMC) for medical reports and other 
documentation regarding his private hospitalization on April 
24, 1990.  

4.  The evidence of record is insufficient for making a 
determination as to whether the criteria for payment or 
reimbursement of medical expenses incurred in connection with 
private hospitalization on April 24, 1990, have been met.  

5.  On December 30, 1994, the veteran was admitted to a 
private hospital for treatment of shortness of breath and 
impending respiratory failure.  He was hospitalized until 
January 17, 1995, during which time he was treated for 
medical disorders which included acute respiratory failure, 
acute bronchitis, cor pulmonale, and end-stage chronic 
obstructive pulmonary disease (COPD).  

6.  The veteran's condition became stable for transfer as of 
January 1, 1995, as determined by a VA physician on review of 
the hospital records for the period of December 30, 1994 to 
January 17, 1995.  

7.  The private medical care provided to the veteran from 
January 2, 1995, to January 17, 1995, was not emergency care 
and VA facilities were feasibly available during that time.  


CONCLUSIONS OF LAW

1.  Payment or reimbursement of unauthorized medical expenses 
for private hospitalization on April 24, 1990, is not 
warranted.  38 U.S.C.A. §§ 1703, 1728 (West 1991 & Supp. 
1998); 38 C.F.R.§§ 17.120, 17.121, 17.130 (1998).  

2.  Payment or reimbursement of unauthorized medical expenses 
incurred in connection with private hospitalization from 
January 2, 1995, to January 17, 1995, is not warranted.  
38 U.S.C.A. §§ 1703, 1728 (West 1991 & Supp. 1998); 
38 C.F.R.§§ 17.120, 17.121, 17.130 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims are well grounded.  VA has a duty to assist the 
veteran to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows: (a) the care or services not previously 
authorized at the private medical facility must, initially, 
be rendered for an adjudicated service-connected disability, 
or for nonservice-connected disabilities held associated with 
and held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran with a total 
and permanent service-connected disability; and (b) there was 
a medical emergency, where delay would have been hazardous to 
the life or health of the veteran, and (c) Federal facilities 
were not feasibly available. See 38 C.F.R. § 17.120 (1998).

The common meaning of an emergency is a "sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  Hennessey v. Brown, 7 Vet.App. 1943, 
quoting WEBSTER'S NEW WORLD DICTIONARY (3rd. College Edition 
1988).

38 C.F.R. § 17.130 (1998) provides that no reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran: (a) Who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability, or (b) Who received emergency medical services, 
could have reported to a VA medical center for continuation 
of treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA. 38 C.F.R. § 17.121 (1998).

The veteran has a permanent and total schedular rating, 
effective since June 1979, which is based on individual 
unemployability due to service-connected disabilities which 
include skull defect, parietal areas (50 percent disabling); 
chronic brain syndrome, associated with brain trauma (50 
percent disabling); residuals of compound, comminuted 
fracture, right tibia and fibula with retained nail (10 
percent disabling); neuralgia of the right peroneal nerve, (0 
percent disabling); ulceration of the skin of the right leg 
(0 percent disabling); infectious hepatitis (0 percent 
disabling); simple fracture of the left femur, healed, (zero 
percent disabling);simple fracture of the pelvis, healed (0 
percent disabling); and malaria (0 percent disabling).  His 
combined disability evaluation is 80 percent.  


I.  Payment or reimbursement of unauthorized medical expenses 
incurred in connection with private hospitalization from 
April 24, 1990.

The veteran contends that he is entitled to reimbursement for 
expenses incurred during his April 24, 1990 hospitalization 
as his fee basis physician requested that he be admitted for 
treatment.  

On April 25, 1990, the VAMC was notified by telephone that 
the veteran had been admitted through the emergency room of a 
private hospital on April 24, 1990, with a diagnosis of 
cellulitis of the right foot.  

By letter dated May 7, 1990, the VAMC notified the veteran 
that they were unable to pay for the expenses incurred during 
the April 24, 1990 admission, as the treatment rendered was 
not for a service-connected disability.  Upon receipt of a 
notice of disagreement, in June 1990 the VAMC informed the 
veteran that he was being afforded a chance to have his 
request for payment considered on the basis of an 
unauthorized claim.  The veteran was also informed that in 
order to reconsider his claim under the pertinent criteria, 
the following information was needed:  hospital discharge 
summary; emergency room report, if any; doctor's inpatient 
progress notes, history and physical report; itemized 
invoices, and a VA Form 10-583 (Claim for Payment of the Cost 
of Unauthorized Medical Services), with a copy of the 
itemized invoice showing any payment made by Medicare or 
other insurance.  It was requested that this information be 
provided within the next 60 days.  

By letter dated March 19, 1991, the veteran was notified that 
his claim had previously been closed on August 17, 1990, as 
he failed to reply to the letter requesting additional 
pertinent information.  The letter also indicates that the 
claim was reopened upon receipt of a VA Form 10-583 and a 
bill from Radiology Associates.  It was also noted that on 
October 8, 1990, the claim was returned to him to attach all 
medical reports pertinent to his hospitalization on April 24, 
1990.  As the VAMC was unable to proceed with his claim until 
this information was received, and the veteran was asked to 
respond with the requested information within the next 30 
days.  The letter also indicates that if the veteran was not 
heard from during that time, the VAMC would assume that he 
did not wish to pursue an appeal.  

In November 1995, the RO issued a Statement of the Case on 
the issue of entitlement to payment or reimbursement for 
expenses incurred in connection with private hospitalization 
on April 24, 1990.  It was noted that the veteran's claim was 
not authorized for payment since the veteran was not service-
connected for cellulitis of the right foot (as per the 
admitting diagnosis) as is required by 38 C.F.R. § 17.50 (b).  
It was further noted that as the veteran failed to comply 
with the VA's request for each provider of care to sign and 
complete VA Form 10-383 and submit itemized bills with copies 
of all medical records for the April 24, 1990 
hospitalization, the claim could not be reconsidered under 
the unauthorized claims criteria.  


Analysis

Having reviewed the record, the Board has concluded that 
reimbursement of medical expenses incurred in connection with 
private hospitalization on April 24, 1990, is not warranted 
at this time.  Specifically, 38 C.F.R. § 17.120 provides 
three criteria which must be met for approval of payment or 
reimbursement of unauthorized medical expenses by VA.  In 
this case, the veteran has failed to comply with the VAMC's 
repeated requests for the documentation which is crucial to 
the adjudication of a claim for payment or reimbursement of 
unauthorized medical expenses, to include all medical reports 
pertinent to the April 24, 1990 hospitalization.  Thus, the 
evidence of record is insufficient for the Board to evaluate 
whether the hospitalization on April 24, 1990 was an 
emergency situation and whether VA facilities were feasibly 
available at that time, which are two of the requirements set 
forth in 38 C.F.R. § 17.120.  

As the Court of Appeals for Veterans Claims (Court) noted in 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991), the duty to 
assist is not a one-way street.  The Court also noted that 
"if a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Id. at 193 (1991).  In failing to comply with 
VA's requests for documentation, the veteran has precluded 
consideration of evidence which might have supported his 
claim.  At this time, there is no available evidence of 
record which is probative of a claim for payment or 
reimbursement of medical expenses incurred in connection with 
the private hospitalization on April 24, 1990.

For the reasons stated above, therefore, the Board finds that 
payment or reimbursement of medical expenses incurred in 
connection with private hospitalization on April 24, 1990, is 
not warranted.  


II.  Payment or reimbursement of unauthorized medical 
expenses incurred in connection with private hospitalization 
from January 2, 1995, to January 17, 1995.  

The veteran contends that he is entitled to payment or 
reimbursement of medical expenses incurred for his entire 
period of hospitalization between December 30, 1994, and 
January 17, 1995.  The veteran has stated that his condition 
was such that at one point on January 11, 1995, a private 
physician told family members that the veteran was not 
expected to live for 72 hours.  Thus, the veteran disagrees 
with VA's refusal to pay for hospitalization after two days, 
as he disputes VA's conclusion that his condition had 
stabilized at that time.  

Private hospitalization reports show that on December 30, 
1994, the veteran was admitted to the emergency department of 
Marion Community Hospital in Ocala, Florida, for treatment of 
shortness of breath and impending respiratory failure.  The 
admission history and physical report shows an impression of 
elderly white male known to have emphysema, congestive heart 
failure, presented with respiratory failure with arterial 
blood gases mild acidemia and hypercapnia.  At the time of 
admission, he was using accessory muscles of respiration, and 
was unable to even talk.  He was somewhat comfortable after 
receiving oxygen and Ventolin treatment, but the respiratory 
rate was more than 35 and there was not any air moving in the 
chest.  It was recommended that he be admitted to the 
intensive care unit, and treatment would include intravenous 
steroid and intravenous antibiotic therapy.  

While in the emergency department, the veteran was given 
repeated passive nebulizer treatments with Ventolin, and was 
given .25 of Brethine subcutaneously and 240 milligrams of 
Solu-Medrol intravenously.  He had only slight improvement on 
re-evaluation and was still very dyspneic and tachypneic and 
he still had fairly severe expiratory wheezes.  Diagnoses 
included acute dyspnea, chronic obstructive pulmonary disease 
exacerbation, and probable acute bronchitis.  On 
consultation, it was agreed that the veteran should be 
admitted to the coronary care unit for further observation 
and treatment.  

A January 11, 1995 consultation report shows that when one of 
the veteran's private physicians, Marcus J. DiLorenzo, M.D., 
arrived on rounds, his family stated that the veteran had 
changed his mind and now wanted to be placed on a ventilator, 
as in the past he had always requested not to be placed on 
any life support machine.  It was noted that the veteran 
believed that the ventilator would ease his suffering.  The 
physician informed the veteran and his family that a 
ventilator would not improve his lung function, and that 
after he had been on a ventilator for a minimum of seven 
days, they would try to take him off but if they could not, 
his life would be totally dependent upon the ventilator and 
he could be this way for weeks or even months.  Dr. DiLorenzo 
also told the family that at this point, the veteran did not 
appear to be having any increased difficulty breathing, and 
he was not in acute respiratory distress.  The report 
indicates that the veteran did not appear to be in any 
imminent danger of having a respiratory arrest, a cardiac 
arrest, or of dying.  Dr. DiLorenzo advised the veteran and 
his family to re-think the process, and that after an hour to 
an hour and a half or so, if the veteran so desired, they 
would put him in the Intensive Care unite, intubate him, and 
try to get him better.  According to Dr. DiLorenzo, he had a 
frank discussion with the veteran's family about lung 
disease, life support machines, etc., and the veteran was 
made aware that a ventilator would not relieve his basic 
suffering.  

The discharge summary shows that the veteran had been 
admitted on December 31, 1994, by Dr. Kohli for acute 
tracheal bronchitis and increased shortness of breath.  It 
was noted that he had severe COPD, and his hospital course 
was prolonged.  While in the hospital, the veteran got worse, 
and Dr. DiLorenzo noted that when he returned from the end of 
the year holidays, he told the veteran's family at one point 
that the veteran had 72 hours or less to live.  The report 
shows that the veteran improved, and he was much better at 
the time of discharge.  He was ready to go home, and would 
use his metered dose inhalers, hand-held inhalers, etc.  The 
following final diagnoses were provided :  1.  acute tracheal 
bronchitis; 2.  acute and chronic respiratory failure; 3.  
end-stage chronic obstructive lung disease; 4.  cor 
pulmonale; 5.  fever; 6. acute parotiditis; and 5.  acute 
confusional state, multifactorial in origin.  The date of 
discharge was January 17, 1995.  

On June 6, 1995, the VAMC was notified by telephone that the 
veteran was an inpatient at a private hospital from December 
30, 1994 to January 17, 1995, and that he had been admitted 
for severe shortness of breath and a diagnosis of acute 
tracheal bronchitis.  The report of contact shows that the 
nearest VA facility was the Gainesville VAMC, which was 45 
miles away, and the claim was approved to stabilization.  It 
was further noted that on review of the claim, and a VA 
physician had determined that the veteran became stable on 
January 1, 1995.  

By letter dated June 22, 1996, the veteran was informed that 
his claim had been approved for authorization of care and 
payment authorized up until the point the medical condition 
had stabilized.  Thus, payment was authorized from December 
30, 1994 to January 1, 1995, as it was determined that at 
that time, the veteran's medical condition had stabilized, VA 
facilities were feasibly available for care, and transfer to 
a VA medical center could have been safely effected.  


Analysis

Having reviewed the record, the Board has concluded that 
payment or reimbursement for medical expenses incurred in 
connection with private hospitalization from January 2, 1995, 
to January 17, 1995, is not warranted.  Specifically, the 
regulations provide that claims for payment or reimbursement 
of the costs of emergency hospital care or medical services 
not previously authorized will not be approved for any period 
beyond the date on which the medical emergency ended.  In 
this case, the veteran's hospital records for this period of 
hospitalization were reviewed by a physician at the Bay Pines 
VAMC, who determined that the veteran became stable to effect 
transfer to a VA facility on January 1, 1995.  

Thus, a VA physician has determined that on January 1, 1995, 
it was possible for the veteran to be transferred to a VA 
medical center for continuation of treatment, and thus, the 
emergency situation had ended.  As a result, additional care 
beyond January 1, 1995, may not be approved for payment by VA 
in a non-VA facility, as provided by 38 C.F.R. § 17.121 
(1998).  

Although the veteran has indicated, and the record 
corroborates, that his condition was serious and life-
threatening, there is no evidence which suggests that a 
transfer to VA facilities on January 1, 1995, would have been 
unsafe or medically inadvisable.  As a layman, the veteran is 
not qualified to offer opinions as to medical causation and 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues, such as, the date 
on which a veteran was stable for transfer for continued 
treatment.  Likewise, the Board may not rely on its own 
unsubstantiated medical conclusions; its findings must be 
supported by independent medical evidence.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1990),  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the veteran 
has not presented any evidence, to include a medical opinion, 
which rebuts the VA physician's conclusion that his condition 
had stabilized to the point where transfer could be safely 
effected as of January 1, 1995.  

For the reasons stated above, the Board finds that payment or 
reimbursement for unauthorized medical expenses incurred in 
connection with private hospitalization from January 2, 1995, 
to January 17, 1995, is not warranted.











ORDER

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with private 
hospitalization from April 24, 1990, is denied.  

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with private 
hospitalization from January 2, 1995, to January 17, 1995, is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

